Citation Nr: 0525867	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, due to exposure to Agent Orange. 

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for chloracne and for 
a nervous condition.  In February 1999, the veteran's claims 
folder was transferred to the jurisdiction of the VARO in 
Atlanta, Georgia.

In a February 2000 decision, the Board reopened the veteran's 
claim for service connection for a skin disorder on the basis 
of new and material evidence and then remanded both that 
issue as well as the issue of whether new and material 
evidence had been presented to reopen the claim for service 
connection for a nervous disorder to the RO for additional 
development.  That development has been accomplished and the 
case is once again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at a hearing held before a Veterans Law 
Judge in October 1999.  In a June 2005 letter, the Board 
notified the veteran that the Veterans Law Judge who had 
conducted that hearing was no longer employed by the Board.  
The Board explained that, although they had a complete 
transcript of the hearing and could make a decision based on 
the evidence of record, the law requires that the Veterans 
Law judge who conducts a hearing must participate in any 
decision made on appeal.  Therefore, the Board asked the 
veteran whether he wanted to attend another hearing.  The 
veteran responded that he wanted to attend another hearing 
before a Veterans Law Judge at the St. Louis RO. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable. Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




